DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The evaluator in independent claims 1 and 13 is interpreted as a specialized processor with an algorithm that determines soiling based on the self-mixing interference signal received from the detector.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Arnell on 5/11/2022.

The application has been amended as follows: 
Claim 1 (Currently Amended): A laser sensor module for measuring a particle density of particles with a size of less than 20 pm, the laser sensor module comprising: 
a laser configured to emit a laser beam; 
a detector; 
an optical arrangement, the optical arrangement configured to focus the laser beam to a focus region; and 
an evaluator, 
wherein the laser is configured to emit the laser beam through the optical arrangement to the focus region, 
wherein the optical arrangement comprises an emission window, 
wherein the detector is configured to determine an interference signal of an interference of reflected laser light with emitted laser light of the laser beam, 
wherein the laser sensor module comprises a mechanical stimulator, and 
wherein the mechanical stimulator is configured to vibrate the emission window to move the emission window with respect to the laser to cause path length variations of the reflected laser light, and 
wherein the detector is configured to determine the interference signal based upon the interference of the reflected laser light with the emitted laser light of the laser beam detected during the vibration of the emission window, and 
wherein the the mechanical excitation of the emission window.

Claim 5 (Currently Amended): The laser sensor module according to claim 1, 

wherein the mechanical stimulator is configured to mechanically excite the emission window upon reception of an excitation control signal.

Claim 11 (Previously Presented): The device according to claim 6, wherein the device interference signal determined during the mechanical excitation of the emission window from the laser sensor module.


Claim 13 (Currently Amended): A method of testing a soiling of an emission window of a laser sensor module for measuring a particle density of particles with a size of less than 20 pm, the method comprising: 
emitting, with a laser, a laser beam through an emission window to a focus region, wherein the emission window focuses the laser beam to the focus region, 
mechanically exciting, with a mechanical stimulator, the emission window during emission of the laser beam, 
determining, with a detector, an interference signal of an interference of reflected laser light with emitted laser light during mechanical excitation of the emission window, and 
providing, with an evaluator, an indication signal of a soiling of the emission window based on the interference signal determined during the mechanical excitation of the emission window
wherein the mechanical stimulator is configured to vibrate the emission window to move the emission window with respect to the laser to cause path length variations of the reflected laser light, and 
wherein the detector is configured to determine the interference signal based upon the interference of the reflected laser light with the emitted laser light of the laser beam detected during the vibration of the emission window.

Claim 16 Cancelled.
Reasons for Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “wherein the laser sensor module comprises a mechanical stimulator, and wherein the mechanical stimulator is configured to vibrate the emission window to move the emission window with respect to the laser to cause path length variations of the reflected laser light, and wherein the detector is configured to determine the interference signal based upon the interference of the reflected laser light with the emitted laser light of the laser beam detected during the vibration of the emission window, and wherein the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877